Per Curiam, Prat J.
This cause was submitted on a motion to dismiss for the' following reasons:
That no citation has been properly served upon the defendant in error.
The endorsement of service upon the citation in this case is in the following words:
“ By direction of Ramsay M. Cox, I endorse service of the within citation; acknowledged this 11th May, 1836.
S. D. Livingston, Clk.”
The entering of an 'acknowledgment of service of a citation upon its back, by the clerk of the inferior court, is a mode of service unknown to the law, and void.
The cause must, therefore, be dismissed with costs.
Judge Trotter having presided in the court below, on the trial of this cause, gave no opinion.